Title: To George Washington from Richard Howell, 14 August 1794 [letter not found]
From: Howell, Richard
To: Washington, George

Letter not found: from Richard Howell, 14 Aug. 1794. On 23 Aug., John Stagg, Jr., wrote to Henry Knox: "Governor Howell in his letter of the 14th inst: writes to the President, that if necessary, one thousand, instead of five hundred, cavalry, in complete order, can be furnished from
               
               New Jersey, and that he has the pleasure to believe that the State will exert all their powers to support the honor and security of the general government" (NNGL: Knox Papers).